NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 23 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MARIA PEDRO BALTAZAR; et al.,                   No.    20-72143

                Petitioners,                    Agency Nos.       A208-599-344
                                                                  A208-599-345
 v.                                                               A208-599-346
                                                                  A208-599-347
MERRICK B. GARLAND, Attorney
General,
                                                MEMORANDUM*
                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 16, 2022**
                                 Pasadena, California

Before: LEE and BRESS, Circuit Judges, and FITZWATER,*** District Judge.

      Petitioners Maria Baltazar and her three minor children are natives and

citizens of Guatemala who came to the United States in 2015. They tried to enter



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Sidney A. Fitzwater, United States District Judge for
the Northern District of Texas, sitting by designation.
without valid documentation and were placed into removal proceedings. Petitioners

conceded removability but applied for relief in the form of asylum, withholding of

removal, and protection under the Convention Against Torture (CAT). After the

Supreme Court’s decision in Pereira v. Sessions, 138 S. Ct. 2105 (2018), Petitioners

filed a motion to terminate their proceedings for lack of jurisdiction. An immigration

judge (IJ) denied their applications and motion to terminate, and the Board of

Immigration Appeals (BIA) dismissed their appeal. Petitioners timely sought this

court’s review. We have jurisdiction under 8 U.S.C. § 1252 and deny the petition

for review.1

      1. The immigration court had subject matter jurisdiction. A notice to appear

(NTA) “that does not specify the time and place of an alien’s initial removal hearing

vests an Immigration Judge with jurisdiction over the removal proceedings . . . so

long as a notice of hearing specifying this information is later sent to the alien.”

Karingithi v. Whitaker, 913 F.3d 1158, 1161 (9th Cir. 2019) (quotation omitted); see

also Aguilar Fermin v. Barr, 958 F.3d 887, 895 (9th Cir. 2020) (holding that an

NTA’s failure to include the address of the immigration court also does not affect

subject matter jurisdiction where subsequent notices provide that information). In

this case, the Department of Homeland Security (DHS) served Petitioners with



1
 Petitioners abandoned their CAT claim before the BIA, and that claim is therefore
not before us.

                                          2
incomplete NTAs on October 29, 2015, but DHS afterwards served Petitioners on

December 2, 2015 with notices of hearing that stated the date, time, and location of

their hearing (which Baltazar attended in person). Thus, under Karingithi and

Aguilar Fermin, jurisdiction properly vested in the immigration court.

      2. Substantial evidence supports the BIA’s determination that Petitioners

failed to establish the required nexus for asylum or withholding of removal. See

Khudaverdyan v. Holder, 778 F.3d 1101, 1106 (9th Cir. 2015). Applicants must

establish a nexus between the persecution suffered and a protected ground, such as

“race, religion, nationality, membership in a particular social group, or political

opinion.” 8 U.S.C. § 1101(a)(42)(A) (asylum); 8 U.S.C. § 1231(b)(3) (withholding

of removal); see Santos-Ponce v. Wilkinson, 987 F.3d 886, 890 (9th Cir. 2021)

(“[W]here ‘there was no nexus at all,’ we draw ‘no distinction between the “one

central reason” phrase in the asylum statute and the “a reason” phrase in the

withholding statute.’” (quoting Barajas-Romero v. Lynch, 846 F.3d 351, 360 (9th

Cir. 2017))).

      There is no evidence in the record that Petitioners’ membership in a protected

group was a reason for their mistreatment in Guatemala. Baltazar testified that,

shortly before she and her children departed for the United States, a masked man

chased her son on his walk home from school, and, a week later, a seemingly

different masked man chased her and her children out of their home with a machete.



                                         3
Petitioners allege that they “are indigenous Mayan Guatemalans who live without

the head of household” and that “they are targeted by people who want to hurt them,

steal from them, and take their land.” But Baltazar testified that she did not know

who the men were or why they targeted her family. Her only surmise was that the

first masked man wanted to kidnap or rape her son, but that speculation, even if

credited, is not sufficient to establish a nexus. Zetino v. Holder, 622 F.3d 1007, 1016

(9th Cir. 2010) (“An alien’s desire to be free from harassment by criminals motivated

by theft or random violence by gang members bears no nexus to a protected

ground.”); see also Gormley v. Ashcroft, 364 F.3d 1172, 1177 (9th Cir. 2004)

(upholding no-nexus finding where there was “no evidence that the perpetrators

victimized [the applicant] on account of his race as opposed to” being targeted for

theft).

          3. Petitioners have abandoned their argument that the agency “failed to act as

a fact finder.” Before the BIA, Petitioners “did not specify any indicia of bias” or

explain how the IJ deprived them of a full and fair hearing. They make the same

conclusory assertion without explanation here, so we decline to reach it. Martinez-

Serrano v. INS, 94 F.3d 1256, 1259 (9th Cir. 1996) (“Issues raised in a brief that are

not supported by argument are deemed abandoned.”).

          Petitioners’ claim that the agency failed to consider the U.S. Department of

State’s Country Report on Human Rights Practices for Guatemala is without merit.



                                             4
There is nothing in the agency’s decisions to suggest that it failed to consider all the

evidence in the record. Almaghzar v. Gonzales, 457 F.3d 915, 922 (9th Cir. 2006).

The IJ considered the merits of Petitioners’ applications, even though he did not find

Baltazar credible, and the BIA reviewed the IJ’s findings of fact. Regardless, the

Country Report does not compel the conclusion that Petitioners established a nexus

between the harm suffered and a protected ground.

      DENIED.




                                           5